DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 is withdrawn due to the species election in the response to election/restriction filed 08/13/2020. The status identifier of claim 10 should be changed from “ORIGINAL” to “WITHDRAWN.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites that the at least one surface element has a “plurality of intersecting sides,” and applicant points to support in Figs. 2 and 5. However, after reviewing the specification, support for the limitation was not found. Fig. 2 and 5 appear to show a surface element (3) intersecting with another surface element, however, the figures do not show sides (vertical offset distance; see specification 0060) of the surface elements intersecting as claimed.
	Claim 1 further recites that the respective length of intersection between the two planes and the surface element are greater than lengths of all of the plurality of intersecting sides of said surface.
	As discussed above, Fig. 2 and 5, do not support a surface element having intersecting sides, thus there is not support for a length of an intersecting side. Further, the figures do not show a plane thus there does not appear to be support for limiting a length of a plane. Note a plane is a flat, two-dimensional surface that extends indefinitely.
	For sake of further examination, the claim will be examined as requiring at least one surface element to have partial overlap between adjacent surface elements.
	Claims 2-9, and 11-12 are rejected as being dependent on unsupported claim 1.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that lengths of intersections between the two planes and said surface element are greater than lengths of all the plurality of interesting sides of said surface.
	Foremost, it is noted that “said surface” lakes antecedent basis and will be viewed as refereeing to the” surface element.”
	Secondly, in the aforementioned limitation, the planes are not structural in the auxetic structure. A plane is a flat, two-dimensional surface that extends indefinitely in which two points may lie upon. It is unclear how the side and length are to be applied to the claimed intersections and it is not clear if applicant intends to limit a plane to have definite intersectional length and lengths of surface sides. As discussed above, a plane extends indefinitely.
	For sake of further examination, as long as at least one surface element has partial overlap with an adjacent surface element it will be viewed as meeting the claimed intersection lengths.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hengsbach et al. (Smart Mater. Struct. 23(2014) 085033) and further in view of Alvarez Elipe et al. (Smart Mater. Struct. (21) 2012).
	Regarding claims 1 and 2, Hengsbach discloses a deformable auxetic structure for absorbing energy of an impact (Introduction). The auxetic structure comprising a plurality of interconnected adjoining three dimensional auxetic cells comprising a first surface element and a second surface element offset from the first surface element and a plurality of legs extending from the first surface element to the second surface element (Fig. 1 and 2).

    PNG
    media_image1.png
    442
    829
    media_image1.png
    Greyscale

	The plurality of legs and the surface element being configured such that a section cut of the structure in at least two planes perpendicular to the surface element follows an auxetic pattern (Fig. 1 and 2).

    PNG
    media_image2.png
    516
    465
    media_image2.png
    Greyscale

	Hengsbach does not teach at least one surface element having partial overlap with adjacent surface elements.
	Alvarez Elipe discloses known auxetic geometries in the formation of auxetic structures including re-entrant Masters-Evans (Table 1). Which includes a structure in which there is partial overlap between surface elements.

	Regarding claim 3, Hengsbach does not disclose each tridimensional auxetic cell is a tridimensional re-entrant hexagonal cell following a two dimensional re-entrant hexagonal pattern in a section cut in at least two planes perpendicular to the surface elements.
	Alvarez Elipe discloses known auxetic geometries in the formation of auxetic structures including a re-entrant hexagonal pattern (Table 1).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the 3D auxetic cells of Hengsbach to be formed in a re-entrant hexagonal pattern as taught by Alvarez Elipe, to optimize the mechanical properties of the structure (Fig. 2-7 and 3.2. Comparative study of the planar auxetics).
	Regarding claim 4, the first and second surface elements of Hengsbach have a planar polygon shape (a square).
	Regarding claim 7, Hengsbach discloses the surface element and legs being formed by 3D layer lithography forming a unitary auxetic structure (2.2 Manufacturing process). Hengsbach does not disclose the structure being formed by a tape that continuously extends. However, the recitation of “formed by….” in claim 7 is product by process language. The above arguments establish a rationale tending to show the .

Claims 1-5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Imbalzano et al. (J. Sandwich Struc. and Mater 19(3) pp 291-317 (2017) available online Dec. 2015) and further in view of Alvarez Elipe et al. (Smart Mater. Struct. (21) 2012).
	Regarding claims 1 and 2, Imbalzano discloses a deformable auxetic structure for absorbing energy of an impact (Introduction). The auxetic structure comprising a plurality of interconnected adjoining three dimensional auxetic cells comprising a first surface element and a second surface element offset from the first surface element and a plurality of legs extending from the first surface element to the second surface element (Fig. 2).

    PNG
    media_image3.png
    450
    740
    media_image3.png
    Greyscale

	The plurality of legs and the surface element being configured such that a section cut of the structure in at least two planes perpendicular to the surface element follows an auxetic pattern (Fig. 2).
	Imbalzano does not teach at least one surface element having partial overlap with adjacent surface elements.
	Alvarez Elipe discloses known auxetic geometries in the formation of auxetic structures including re-entrant Masters-Evans (Table 1). Which includes a structure in which there is partial overlap between surface elements.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the 3D auxetic cells of Imbalzano to include partial overlap between adjacent surface elements as taught by Alvarez Elipe, to optimize the mechanical properties of the structure (Fig. 2-7 and 3.2. Comparative study of the planar auxetics).
Regarding claim 3, Imbalzano does not disclose each tridimensional auxetic cell is a tridimensional re-entrant hexagonal cell following a two dimensional re-entrant hexagonal pattern in a section cut in at least two planes perpendicular to the surface elements.
	Alvarez Elipe discloses known auxetic geometries in the formation of auxetic structures including a re-entrant hexagonal pattern (Table 1).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the 3D auxetic cells of Imbalzano to be formed in a re-entrant hexagonal pattern as taught by Alvarez Elipe, to optimize the mechanical properties of the structure (Fig. 2-7 and 3.2. Comparative study of the planar auxetics).
	Regarding claim 4, the first and second surface elements of Imbalzano have a planar polygon shape (a square).
	Regarding claim 5, as can be seen from Fig. 2 above, the legs extend from at least every vertex of the polygon shape of the first surface element to a vertex of the polygon shape of the second surface element.
	Regarding claim 7, Imbalzano discloses the surface element and legs being formed by 3D additive manufacturing (AU cell model). Imbalzano does not disclose the structure being formed by a tape that continuously extends. However, the recitation of “formed by….” in claim 7 is product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art i.e., the legs and surface element being integrally formed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a 
	Regarding claim 11, Imbalzano discloses the auxetic cells being an inner core of a sandwich panel having two external panels on either surface (Fig. 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hengsbach in view of Alvarez Elipe as applied to claim 1 above, and further in view of Ma (US 2013/0322955).
	Regarding claim 6, modified Hengsbach discloses the limitations of claim 1 as discussed above. Hengsbach does not disclose the legs being joined to the surface element by means of a hinge.
	Ma, in the analogous field of auxetic structures (0002), discloses an auxetic structure having joint bodies which join the structural members of the structure (Fig. 3, and 0056-0057).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the legs of the auxetic structure of Hengsbach .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imbalzano in view of Alvarez Elipe as applied to claim 1 above, and further in view of Ma (US 2013/0322955).
	Regarding claim 6, modified Imbalzano discloses the limitations of claim 1 as discussed above. Imbalzano does not disclose the legs being joined to the surface element by means of a hinge.
	Ma, in the analogous field of auxetic structures (0002), discloses an auxetic structure having joint bodies which join the structural members of the structure (Fig. 3, and 0056-0057).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the legs of the auxetic structure of Imbalzano to be joined to the surface element by means of a hinge, as taught by Ma, to form a rapidly deployable apparatus (0011).

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hengsbach in view of Alvarez Elipe as applied to claim 1 above, and further in view of Alderson et al. (US 2011/0250445).
	Regarding claim 8, modified Hengsbach discloses the limitations of claim 1 as discussed above. Hengsbach does not disclose a layer of material located covering the surface element.

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the surface elements of Hengsbach to include an adhesive layer, as taught by Alderson, to form a sandwich panel with reduced stress build-up and improved performance (0058).
	Regarding claim 9, Alderson teaches square films, thus the layer is a polygon of four sides.
	Regarding claim 11, while Hengsbach teaches the use of the auxetic structure in sandwich panels (Results and Discussion, page 8), Hengsbach does not disclose a sandwich panel having two external panels and having the deformable auxetic structure as an inner core in-between.
	Alderson, in the analogous field of auxetic structures (0001), discloses a multilayer panel comprising an auxetic core between two laminate skins (0057).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the auxetic structure of Hengsbach to be used in a sandwich panel having tow external panels as taught by Alderson, as sandwich panels utilizing an auxetic core have improved performance comparted to panels with conventional cores (0057).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Imbalzano in view of Alvarez Elipe as applied to claim 1 above, and further in view of Alderson et al. (US 2011/0250445).
	Regarding claim 8, modified Imbalzano discloses the limitations of claim 1 as discussed above. Imbalzano does not disclose a layer of material located covering the surface element.
	Alderson, in the analogous field of auxetic structures (0001), discloses a multilayer panel comprising an auxetic core adhesively bound to skin layers (0058).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the surface elements of Imbalzano to include an adhesive layer, as taught by Alderson, to form a sandwich panel with reduced stress build-up and improved performance (0058).
	Regarding claim 9, Alderson teaches square films, thus the layer is a polygon of four sides.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hengsbach in view of Alvarez Elipe as applied to claim 1 above, and further in view of Hook et al. (US 2007/0031667)
	Regarding claim 12, modified Hengsbach discloses the limitations of claim 1 as discussed above. Hengsbach does not disclose the structure as an inner core surrounded by an external layer in a shock absorber.
	Hook, in the analogous field of auxetic composites (0001), discloses an auxetic core in which the structure is surrounded by a foam or other low modulus of elasticity material (0073).
.
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Imbalzano in view of Alvarez Elipe as applied to claim 1 above, and further in view of Hook et al. (US 2007/0031667)
	Regarding claim 12, modified Imbalzano discloses the limitations of claim 1 as discussed above. While Imbalzano discloses the auxetic core being used in a panel for impact resistance, Imbalzano does not expressly disclose the structure being surrounded by an external layer.
	Hook, in the analogous field of auxetic composites (0001), discloses an auxetic core in which the structure is surrounded by a foam or other low modulus of elasticity material (0073).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the auxetic structure of Imbalzano to be used a core auxetic structure surrounded by for use as an impact absorption article (0080).

Response to Arguments
Applicant’s amendments filed 01/26/2021 have been entered. However, due to the amendments new 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been made.

Applicant’s arguments over Hengsbach et al. (Smart Mater. Struct. 23(2014) 085033) has been fully considered but is moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Applicant’s argument over Imbalzano et al. (J. Sandwich Struc. and Mater 19(3) pp 291-317 (2017) available online Dec. 2015) have been fully considered but they are not persuasive. Applicant argues that Imbalzano’s legs extend from corners of the surface elements however because of the location and orientation of the cells joining members it is impossible to satisfy the claimed structure where the legs and surface element must be configured such that a section cut of the deformable auxetic structure is at least two planes perpendicular to the surface element follows an auxetic pattern. Applicant argues this is because Imbalzanos' legs and cell connecting members cannot lie in the same plane.
	The examiner respectfully disagrees that Imbalzano’s structure cannot satisfy the claimed structure as argued by applicant. As can be seen from Fig. 2, the auxetic unit cell of Imbalzano has a top and bottom surface element with legs extending from each corner. In two planes perpendicular to the surface element, the structure will form an auxetic pattern. It is noted that the two planes envisioned by the examiner are perpendicular to the surface element but parallel to each other. The claims do not require the two planes to be different from each other, thus clearly Imbalzano’s structure meets the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781